DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  
In regard to claim 3, on line 2, it appears that after “periphery”, --of the movable member-- should be inserted in order to clarify which “periphery” is being referenced.
            Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2012-76399 (hereinafter ‘399, as cited by the Applicant, translation attached).
In regard to claim 1, the ‘399 reference discloses a writing implement including a position adjustment mechanism 11, 12 (see Figure 1) for adjusting a set position of a movable member 10 that is cable of moving in an axial direction wherein the position adjustment 
In regard to claim 2, the pressing member 11 is formed in an annular shape from an elastomer material (i.e., an O-ring, see paragraph 0011) and an inner peripheral surface thereof contacts the movable member 10 (see Figure 1) so as to press the movable member in the radial direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ‘399.
In regard to claim 3, a groove 10B in which the pressing member 11 is mounted is formed to extend around an entire periphery of the movable member in a circumferential direction.  Although the front and rear walls of the groove are not inclined as claimed, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the grove can be designed to have any suitable shape (as long as the O-ring is securely positioned therein) including the claimed shape, without effecting the overall operation of the device, especially since the Applicant has not placed any criticality on the particular shape of the groove and the ‘399 reference in no way limits the shape of the groove.

Claim Rejections - 35 USC § 103
4 is rejected under 35 U.S.C. 103 as being unpatentable over ‘399 in view of Sakaoka et al. (U.S. Patent 4,521,126, hereinafter Sakaoka).
In regard to claim 4, the movable member 10 is screwed to the positioning adjustment mechanism 11, 12 (at 10a, 12a).  Although the ‘399 reference does not disclose a screw portion pressing spring for biasing a screw portion of the screw fastening 10a, 12a in an axial direction, attention is directed to the Kageyama reference, which discloses another writing implement having a movable member 2 screw fastened to a positioning adjustment mechanism 1 wherein a screw portion pressing spring 34 for biasing a screw portion 2 of the screw fastening in an axial direction is employed for the inherent benefit of providing smoother operability of the device.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that such a screw portion pressing spring can be employed in the ‘399 device in order to enable smoother operation thereof.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Kageyama et al., Kanari et al. and Edel references are cited for disclosing other pertinent structures.  It is noted the Kageyama reference discloses the use of a chuck in combination with a packing/lead holder.  Such a feature is present in the Applicant’s device, but has not been claimed.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895.  The examiner can normally be reached on Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DJW
2/16/21

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754